ITEMID: 001-75612
LANGUAGEISOCODE: ENG
RESPONDENT: SVN
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF TREBOVC v. SLOVENIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Violation of Art. 13;Non-pecuniary damage - financial award;Costs and expenses partial award - Convention proceedings
JUDGES: David Thór Björgvinsson;John Hedigan
TEXT: 5. The applicant was born in 1932 and lives in Šentjur.
6. On 26 January 1999 the applicant was injured in a car accident. The perpetrator of the accident had taken out insurance with the insurance company ZT.
7. On 30 September 1999 the applicant instituted civil proceedings against ZT in the Celje District Court (Okrožno sodišče v Celju) seeking damages in the amount of 2,257,000 tolars (approximately 9,400 euros) for the injuries sustained.
Between 6 April 2000 and 16 January 2003 the applicant lodged four preliminary written submissions and/or adduced evidence.
Between 6 April 2000 and 1 October 2001 he made six requests that a date be set for a hearing.
During the proceedings the court appointed a medical expert.
Of the three hearings held between 28 May 2002 and 25 February 2003 none was adjourned at the request of the applicant.
At the last hearing the parties settled the case and the court terminated the proceedings.
VIOLATED_ARTICLES: 13
6
VIOLATED_PARAGRAPHS: 6-1
